FILED
                             NOT FOR PUBLICATION                             FEB 26 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 REYNALDO PRECILLA CARADANG,                      No. 07-72910

               Petitioner,                        Agency No. A044-946-932

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Reynaldo Precilla Caradang, a native and citizen of the Philippines, petitions

for review the Board of Immigration Appeals’ (“BIA”) order denying his appeal

from an immigration judge’s (“IJ”) removal order and denying his motion to



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
remand alleging ineffective assistance of counsel. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

remand and de novo questions of law. Lin v. Ashcroft, 377 F.3d 1014, 1023-24

(9th Cir. 2004). We deny in part and dismiss in part the petition for review.

        The IJ properly determined that Caradang was removable pursuant to

8 U.S.C. § 1227(a)(1)(A), as an inadmissible alien based on willful

misrepresentation of a material fact pursuant to 8 U.S.C. § 1182(a)(6)(C)(i).

        The BIA did not abuse its discretion in denying the motion to remand

because Caradang presented insufficient evidence to establish prejudice. See

Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (to prevail on an

ineffective assistance of counsel claim a petitioner must demonstrate prejudice);

see also Forbes v. INS, 48 F.39 439, 442 (9th Cir. 1995) (knowledge of the falsity

of information is sufficient to establish willful misrepresentation of material fact).

        We lack jurisdiction to consider the IJ’s discretionary denial of Caradang’s

application for a waiver under 8 U.S.C. § 1227(a)(1)(H). See San Pedro v.

Ashcroft, 395 F.3d 1156, 1157-58 (9th Cir.2005).

        PETITION FOR REVIEW DENIED in part; DISMISSED in part.




JT/Research                                2                                     07-72910